Dawson, J.
(dissenting): Where the electors of a taxing district are called to vote on a proposition to issue bonds for the erection of a public building there is no practical way of advising them on the matter requiring their decision except by the preparation .of tentative architectural plans and estimates, and it is both sensible and customary to have these prepared and submitted by an architect who hopes to be employed if the bonds carry, and he- prepares and makes such preliminary plans and estimates with full understanding that such preliminary services are not to be paid for. I see nothing wrong in such a practice. .Certainly he does not deceive the. electors with his tentative drafts and estimates nor by explaining what the electors can expect for their money if the election is carried. Indeed, I think he thus performs a valuable and useful service to the district whether the .bonds are carried or defeated. But if there were some theoretical vice in. this most common and familiar practice of architects, it ought not to defeat plaintiff’s claim for the services he performed after the bonds were carried. Nothing is better settled in the law of contracts nor in the decisions of this court than the rule that a contract, part of which may be repugnant to law and against public policy, a part not being so, may be divided, and so much as is unexceptionable enforced. (Fackler v. Ford, McCahon, 21; Restatement, Contracts, §§ 600, 603.)
Passing that point, it seems to me that when the trial court made a finding that at and prior to its consolidation with rural high-school district No. 9, the original defendant high-school district No. 1 was indebted to plaintiff in the sum of $975, the later consolidated district No. 9 being in court and participating in the litigation, the failure of the court to enter judgment for that amount against the latter district was merely an obvious inadvertence which could and should be corrected by a nunc pro tunc order to conform to the actual finding of the court. (Plummer v. Ash, 90 Kan. 40, 133 Pac. 157.) I therefore dissent.